NOT RECOMMENDED FOR FULL TEXT PUBLICATION
                           File Name: 08a0216n.06
                             Filed: April 23, 2008
                                  No. 07-4101

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

DIANA CARTER ,
      Plaintiff, Appellant
                                                    On Appeal from the United States District
                                                    Court for the Northern District of Ohio
               v.

FIRST ENERGY NUCLEAR OPERATING COMPANY ,
       Defendant, Appellee

______________________________/


       BEFORE: KENNEDY, MARTIN, Circuit Judges, and HOOD, District Judge.*

       PER CURIAM. Plaintiff-Appellant Diana Carter appeals the district court’s grant of

summary judgment to Defendant-Appellee First Energy Nuclear Operating Company on her

claims of failure to reasonably accommodate her alleged disability under the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12001, et seq., and the Ohio Civil Rights Act (“OCRA”),

Revised Code Chapter 4112, and her claim of retaliation under the Family and Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601, et seq. Plaintiff alleges that Defendant failed to reasonably

accommodate her claimed disability and retaliated against her by placing her on short-term

medical leave with full pay and benefits, rather than continuing the accommodation of her

choosing. The district court granted summary judgment to Defendant because Plaintiff could not

establish that she had suffered an adverse employment action, a required element of both her



       *
        The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern District
of Kentucky, sitting by designation.
discrimination and retaliation claims, and Defendant reasonably accommodated Plaintiff’s

claimed disability by placing her on paid short-term leave.

       We have carefully read the parties’ briefs, the applicable law, and the district court’s

opinion, and we agree no genuine issues of material fact exist and Defendant is entitled to

judgment as a matter of law on each of Plaintiff’s claims. Because the district court’s decision is

well-reasoned, we see no reason to embellish upon its opinion. Therefore, we AFFIRM the

district court's grant of summary judgment to Defendant on Plaintiff’s ADA, OCRA, and FMLA

claims for the reasons stated in the district court’s opinion.




                                                  2